DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Acknowledgements
This Office Action is in response to the response filed on January 28, 2022 (“January 2022 Response”).  The January 2022 Response contains, inter alia, claim amendments (“January 2022 Claim Amendments”) and “REMARKS” (“January 2022 Remarks”).
Claims 1, 3-6, and 14 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1 (“SME Analysis”):
Claims 1, 3-6, and 14 are directed to a process.
Step 2A-Prong 1 of the SME Analysis:
Claim 1 [representative of Claim 14] recites, inter alia
collecting and storing a tradesman’s professional data, and a list of professional trade companies that comprise wholesalers and jobbers, and pre-negotiated discounts; and issuing instant credit to said tradesman based on professional status for trade specific purchases;
issuing a cardless tradesman's purchasing credit to a tradesman by a bank or credit issuing authority upon submission of an application signed by said tradesman including tradesman’s name, business address, professional affiliation, license numbers, and professional status and payment of an initiation fee and subsequent payment of periodic maintenance fees said application authorizing the divulgence of purchases made by the tradesman to a third party and permitting bank or issuing authority to disclose purchase patterns of said tradesman in an agglomerated or detailed format to said wholesalers and jobbers, said tradesman being selected from the group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, and related construction and trade company professionals; 
linking said Tradesman’s purchasing credit and professional data with a unique ID#; 
associating said Tradesman’s unique ID# with said tradesman's biometric data;
providing said Tradesman, with said list of wholesalers and jobbers that have agreed to provide said pre-negotiated discount for purchase of trade merchandise and services using said tradesman's purchasing credit, and said tradesman by signing said application, authorizing release of purchasing information to said jobbers and wholesalers wishing to increase their business through acquisition of new customers without having to finance additional accounts receivables;
using said Tradesman’s instant credit (i) for the purchase of merchandise from any location that has no pre-negotiated discounts for making purchases but such purchase occurring as a credit card purchase without any benefits, or (ii) for the purchase of merchandise from said wholesalers or jobbers using Tradesman’s purchasing credit unique I.D.# and biometric data that results in immediate recognition of said Tradesman as having said professional status and pre-negotiated discounts for trade purchases;
said tradesman purchase process: i) validating trade purchases and applying pre-negotiated discounts based on said tradesman’s unique ID# and biometric data, ii) tracking purchases and generating a purchase pattern of said tradesman in a detailed format based on professional supply buying purchases made by said tradesman, (iii) automatically revising the pre-negotiated discounts in view of ongoing purchases consummated by the tradesman to reward the tradesman with increased discounts for merchandise procured, (iv) automatically applying said revised pre-negotiated discounts to said ongoing purchases by said Tradesman, and v) communicating said purchase pattern to service providers and wholesalers for a fee;
linking said unique ID# with an initiation date, an expiration date and a security code, said unique I.D.# being provided by said Tradesman during purchases, and said biometric link between said Tradesman’s unique I.D. # and said Tradesman’s biometric scan data being operative to actuate said immediate recognition of said Tradesman as having said professional status and provide pre-negotiated discounts and additional benefits based on the amount of professional purchases;
sponsoring said tradesman's instant credit by service providers and wholesalers upon payment of an initial sponsorship fee and periodic payment of fees for tradesman; and
setting said discount levels for said discounts by said bank or credit issuing authority for trade merchandise at cash register checkout;
including within said professional purchase reports brand specific purchase details and product details that indicate end use customer preferences; and
establishing additional discounts for tradesman professional purchases, or providing incentives by said service providers and wholesalers;
whereby said tradesman presents said unique ID# and biometric data at wholesaler and jobber locations and is immediately recognized as having professional status, and said discounts are automatically revised in view of ongoing purchases and applied and provided for trade of specific goods and services purchased during a paperless transaction.
These steps, under their broadest reasonable interpretation, describe or set-forth issuing credit to a tradesman, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Therefore, these limitations fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Thus, the claims recite an abstract idea.
Additionally, these steps, under their broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) issuing credit to a tradesman (i.e., one or more concepts performed in the human mind, such as one or more observations, 

Step 2A-Prong 2 of the SME Analysis:
The claims recite the additional elements/limitations performed by a computer such as collecting and storing certain data (biometric scan data, and pre-negotiated discounts, and via “linking”), processing certain data (as may be implied by using the words “automatically” and “generating”), the biometric data being scan data, and a database.
The requirement to execute the claimed steps/functions using a “computer” or a “database” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of the biometric data being “biometric scan data” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed “extra-solution” because scanning the biometric data is tangential and incidental to the primary process of the claim. see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent Claims 3-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6 further limit the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Thus, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”:
The requirement to execute the claimed steps/functions using a “computer” or a “database” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of the biometric data being “biometric scan data” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed “extra-solution” because scanning the biometric data is tangential and incidental to the primary process of the claim. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, the courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner:
performing repetitive calculations2,
receiving, processing, and storing data3,
electronically scanning or extracting data from a physical document4,
electronic recordkeeping5,
automating mental tasks6, and
receiving or transmitting data over a network, e.g., using the Internet to gather data7.
Thus, the additional elements of collecting, storing, and processing data which is recited at a high level of generality is considered well-understood, routine, and conventional activity.  
These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of electronic commerce. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(d)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
Claim 3-6 are dependent on Claim 1 and include all the limitations of Claim 1. Therefore, Claims 3-6 recite the same abstract idea of a tradesman’s instant credit without additional elements other than the abstract idea.  
For the reasons stated above, Claims 1, 3-6, and 14 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapsley et al. (US 2001/0000535 A1) in view of Newmark (US 2009/0121015 A1)(“Newmark”) and further in view of Sadowski et al. (US 2008/0097810 A1)(“Sadowski”) and Nielson (US 2002/0107790 A1)(“Nielson”).

As to Claims 1 and 14, Lapsley discloses a tradesman’s purchase process for establishing tradesman’s (“the payor can be a representative of a business entity” [0187]) instant credit ([0126], [0129]-[0130]), said process comprising the steps of:
collecting and storing a tradesman’s professional ([0187]) and biometric scan data ([0080]) and issuing instant credit to said tradesman based on professional status for trade specific purchases ([0126], [0156], and [0187]);
issuing a cardless ([0054], [0065]) tradesman’s (“a representative of a business entity” [0187]) purchasing credit (“credit,” [0055]) to said tradesman by a bank or credit issuing authority ([0055], [0156], and [0187]); 
linking said tradesman’s purchasing credit and professional data ([0187]) with a unique ID# [issuing a unique ID# for said tradesman](“PIN code,” [0153])([0153], [0169], and [0156]); 
linking said tradesman's unique ID# with said tradesman’s biometric scan data (“DPC then inserts the biometric (or biometric-PIN) into the appropriate identification database, updates the account selector, and enables the person to originate electronic payments,” [0156], and [0168]);
using said tradesman’s instant credit (i) for the purchase of merchandise from any location that has no pre-negotiated discounts for making purchases but such purchase occurring as a credit card purchase without any benefits, or (ii) for the purchase of merchandise from said wholesalers or jobbers (“typical supermarket or other multi-lane retailer” [0053])([0170] and [0187]) using tradesman's purchasing credit unique ID# provided by said Tradesman during purchases (“the payor enters a PIN code into the PIA keypad…” [0168]) and linked with and biometric scan data (“biometric (or biometric-PIN) into the appropriate identification database…” [0156] and [0168]); 
said tradesman purchase process: i) validating trade purchases ([0155]) and automatically processing reward data based on said tradesman’s unique ID# and biometric data, ([0141]), ii) tracking and communicating purchase information of said trade purchases made by said tradesman ([0105], and [0143]);
linking said unique ID# with an initiation date ([0182]), an expiration date ([0105]) and a security code (“private code," [0180]), said unique I.D.# being provided by said Tradesman during purchases (“the payor enters a PIN code into the PIA keypad…” [0168] and [0180]), and said biometric link between said Tradesman’s unique 
whereby said tradesman presents said unique ID# and biometric data during a paperless transaction (“this invention provides a user, whether an individual or a business, with the ability to pay for goods and services either at the retail point-of-sale ("POS"), at an automated teller machine ("ATM") or over the internet using only a biometric,” which indicates no paper is involved: [0002] and [0154]).
Lapsley does not directly disclose
collecting and storing a list of professional trade companies that comprise wholesalers and jobbers, and pre-negotiated discounts;
issuing credit upon submission of said tradesman’s professional data comprising an application signed by said tradesman including tradesman’s name, business address, 
said tradesman being selected from the group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, and related construction, and trade company professionals;
providing said tradesman with said list of wholesalers and jobbers that have agreed to provide a pre-negotiated discount for purchase of trade merchandise and services using said tradesman's purchasing credit, and said tradesman by signing said application, authorizing release of purchasing information to said jobbers and wholesalers wishing to increase their business through acquisition of new customers without having to finance additional accounts receivables;
said tradesman's instant credit results in immediate recognition of said Tradesman as having said professional status and automatic generation of pre-negotiated discounts for said trade purchases;
automatically applying pre-negotiated discounts;
tracking purchases and generating a purchase pattern of said tradesman in a detailed format based on professional supply buying purchases made by said tradesman, and communicating said purchase pattern to service providers and wholesalers for a fee;
automatically revising the pre-negotiated discounts in view of ongoing purchases consummated by the tradesman to reward the tradesman with increased discounts for 
sponsoring said tradesman's instant credit by service providers and wholesalers upon payment of an initial sponsorship fee and periodic payment of fees for tradesman professional purchase reports; and 
automatically setting said discount levels for said discounts by said bank or credit issuing authority for trade merchandise at cash register checkout;
including within said professional purchase reports brand specific purchase details and product details that indicate end use customer preferences; and
establishing additional discounts for tradesman professional purchases, or providing incentives by said service providers and wholesalers;
and said biometric link between said Tradesman’s unique I.D.# and said Tradesman’s biometric scan data being operative to provide [that results in automatic generation of] pre-negotiated discounts [for trade purchases] based on the amount of professional purchases,
whereby said tradesman presents said unique ID# and biometric data at wholesaler and jobber locations, and discounts are automatically revised in view of ongoing purchases and applied and provided for trade of specific goods and services purchased, and is immediately recognized as having professional status.
Newmark teaches
collecting and storing a list of professional trade companies that comprise wholesalers and jobbers, and pre-negotiated discounts (“…the tradesman is provided with 
issuing a tradesman's purchasing credit to a tradesman upon submission of said tradesman’s professional data comprising an application ([0032]) and payment of an initiation fee and subsequent payment of periodic maintenance fees ([0022] and [0034]); 
said tradesman being selected from the group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, and related construction, and trade company professionals ([0030], [0033], [0036]);
providing said tradesman with said list of wholesalers and jobbers that have agreed to provide said pre-negotiated discount for purchase of trade merchandise and services using said tradesman's purchasing credit ([0023]) and said tradesman by signing said application, authorizing release of purchasing information to said jobbers and wholesalers ([0023]) wishing to increase their business through acquisition of new customers without having to finance additional accounts receivables ([0023]); 
said tradesman's instant credit results in immediate recognition of said Tradesman as having said professional status (“provides the ability for a jobber or wholesaler/supplier to immediately recognize the purchaser as a professional in the trade field,” [0032]) and automatic generation of pre-negotiated discounts for said trade purchases ([0023]); 
automatically applying pre-negotiated discounts ([0023]);
tracking purchases and generating a purchase pattern of said tradesman in a detailed format based on professional supply buying purchases made by said tradesman, 
automatically revising the pre-negotiated discounts in view of ongoing purchases consummated by the tradesman to reward the tradesman with increased discounts for merchandise procured (“offer revised discount levels or provide additional discounts for tradesmen purchases based on volume, brand and the like” [0021], “The system…validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” [0023], “automatically confers a pre-negotiated discount for goods and services purchased and used professionally by the tradesman” [0032], “that pre-negotiated discounts can be automatically generated when the Tradesman's Credit Card is used for purchase” [0033]) automatically applying said revised pre-negotiated discounts to said ongoing purchases by said Tradesman (“automatically confers a pre-negotiated discount for goods and services purchased and used professionally by the tradesman” [0032], “that pre-negotiated discounts can be automatically generated when the Tradesman's Credit Card is used for purchase” [0033]);
communicating purchase information to service providers and wholesalers for a fee ([0033]); 
sponsoring said tradesman's instant credit by service providers and wholesalers upon payment of an initial sponsorship fee and periodic payment of fees for tradesman professional purchase reports (Claim 9); and 
automatically setting said discount levels for said discounts by said bank or credit issuing authority for trade merchandise at cash register checkout ([0024] and Claim 6);
including within said professional purchase reports brand specific purchase details and product details that indicate end use customer preferences (Claim 10); and
establishing additional discounts for tradesman professional purchases, or providing incentives by said service providers and wholesalers (Claim 11),
said tradesman’s instant credit being operative to provide [that results in automatic generation of] pre-negotiated discounts [for trade purchases] based on the amount of professional purchases (“tradesman's card system wherein wholesalers and manufacturers offer revised discount levels or provide additional discounts for tradesmen purchases based on volume” [0021], [0024], and “making large volume purchases of brand G shock absorbers. In this situation, the card sponsor (Brand M) can make the cardholder a generous offer to switch brands in the future,” [0026]);
whereby said tradesman presents said unique ID# at wholesaler and jobber locations, and said discounts are automatically revised in view of ongoing purchases and applied (“offer revised discount levels or provide additional discounts for tradesmen purchases based on volume, brand and the like” [0021], “The system…validates the purchase and automatically applies a pre-negotiated discount for the purchase at pre-negotiated wholesalers or jobbers” [0023], “automatically confers a pre-negotiated discount for goods and services purchased and used professionally by the tradesman” [0032], “that pre-negotiated discounts can be automatically generated when the Tradesman's Credit Card is used for purchase” [0033]) and
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lapsley by the features of Newmark, and in particular:
to include in Lapsley, the feature of collecting and storing a list of professional trade companies that comprise wholesalers and jobbers, and pre-negotiated discounts, as taught by Newmark;
to include in Lapsley the feature of issuing credit upon submission of said tradesman’s professional data comprising an application including tradesman’s name, business address, professional affiliation, license number, and professional status and payment of an initiation fee and subsequent payment of periodic maintenance fees of Newmark;
to include in Lapsley the feature of the tradesman being selected from the group consisting of plumbers, electricians, carpenters, masons, mechanics, repair shop professionals, contractors, and related construction, and trade company professionals of Newmark;
to include in Lapsley the feature of providing said tradesman with a list of wholesalers and jobbers of Newmark, and
to include in Lapsley the feature wherein said tradesman by signing said application, authorizing release of purchasing information to said jobbers and wholesalers wishing to increase their business through acquisition of new customers without having to finance additional accounts receivables, as taught by Newmark;
to include in Lapsley the feature wherein the wholesalers and jobbers having agreed to provide a pre-negotiated discount for purchase of trade merchandise and services using said tradesman's purchasing credit of Newmark;
to include in Lapsley the feature of the tradesman's instant credit that results in immediate recognition of said Tradesman as having said professional status and automatic generation of pre-negotiated discounts for said trade purchases of Newmark;
to include in Lapsley the feature of automatically revising the pre-negotiated discounts in view of ongoing purchases consummated by the tradesman to reward the tradesman with increased discounts for merchandise procured, and automatically applying said revised pre-negotiated discounts to said ongoing purchases by said Tradesman of Newmark;
to include in Lapsley the feature of communicating purchase information service providers and wholesalers for a fee of Newmark;
to include in Lapsley the feature of sponsoring said tradesman's instant credit by service providers and wholesalers upon payment of an initial sponsorship fee and periodic payment of fees for tradesman professional purchase reports of Newmark; 
to include in Lapsley’s automatically processing of reward data based on said tradesman’s unique ID# and biometric data, the automatic application of pre-negotiated discounts of Newmark, 
to include in Lapsley the feature of tracking purchases and generating a purchase pattern of said tradesman in a detailed format based on professional supply buying purchases made by said tradesman, and communicating said purchase pattern to service providers and wholesalers for a fee of Newmark;
to include in Lapsley the feature of automatically setting said discount levels for said discounts by said bank or credit issuing authority for trade merchandise at cash register checkout of Newmark;
to include in Lapsley the feature of including within said professional purchase reports brand specific purchase details and product details that indicate end use customer preferences of Newmark; and
to include in Lapsley the feature of establishing additional discounts for tradesman professional purchases, or providing incentives by said service providers and wholesalers of Newmark;
to include in Lapsley the feature of whereby said tradesman presents said unique ID# and biometric data at wholesaler and jobber locations, and discounts are automatically revised in view of ongoing purchases and applied and provided for trade of specific goods and services purchased of Newmark,
to include in Lapsley’s biometric link between said Tradesman’s unique I.D.# and said Tradesman’s biometric scan data, the feature of being operative to provide [that results in automatic generation of] per-negotiated discounts [for trade purchases] based on the amount of professional purchases, and is immediately recognized as having professional status, as taught by Newmark.
A person having ordinary skill in the art would have been motivated to combine Lapsley in view of the features of Newmark because it would “enable[s] a consumer to enjoy the use of loyalty or rewards programs without needing to possess a store rewards card or other token” (Lapsley, [0141]) and because “Recognition of professional tradesmen purchasers allows the jobber or wholesaler to track purchases, quantities, and the like associated with specific tradesmen and trade companies.” (Newmark, [0032]).

Sadowski teaches an application (“application” [0075]) including tradesman’s name (“name” [0086]), business address (“address” [0076]), professional affiliation (“visa partner program,” Fig.12), license number (“business license” [0086]), and professional status (“years in business” [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lapsley/Newmark combination by the features of Sadowski, and in particular, to include in the Lapsley/Newmark combination the application including tradesman’s name, business address, professional affiliation, license number, and professional status as taught by Sadowski.  A person having ordinary skill in the art would have been motivated to combine Lapsley in view of the features of Newmark and further in view of the features of Sadowksi because it would help “to process the application [as] efficiently” (Sadowksi, [0009]).

Nielson teaches
said application signed (“digital signature,” [0042]) by said tradesman and authorizing the divulgence of purchases (“purchase of building materials,” [0042]) made by the tradesman to a third party (supplier 30) and permitting bank or issuing authority (lender 20) to disclose purchase patterns of said tradesman in an agglomerated or detailed format (purchase order 420, [0045]) to said wholesalers (wholesaler 30) and jobbers ([0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lapsley/Newmark/Sadowski combination by the features of Nielson, and in particular, to include in the Lapsley/Newmark/Sadowski combination the features of said application signed by said tradesman and authorizing the divulgence of purchases made by the 

As to Claim 3, the Lapsley/Newmark/Sadowski/Nielson combination discloses as discussed above.  Lapsley further discloses wherein said biometric scan data includes palm print scan data of the Tradesman ([0012]). 

As to Claim 4, the Lapsley/Newmark/Sadowski/Nielson combination discloses as discussed above.  Lapsley further discloses wherein said biometric scan data includes fingerprint scan data of the Tradesman ([0012]). 

As to Claim 5, the Lapsley/Newmark/Sadowski/Nielson combination discloses as discussed above.  Lapsley further discloses wherein said biometric scan data includes eye iris scan data of the Tradesman ([0012]). 

As to Claim 6, the Lapsley/Newmark/Sadowski/Nielson combination discloses as discussed above.  Lapsley further discloses wherein said biometric scan data includes voice print data of the Tradesman ([0012]). 

Claim Interpretation
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2105 and § 2114.

Response to Arguments
Applicant’s arguments filed in the January 2022 Remarks have been fully considered and addressed below where still applicable.
On pages 11-12 of the January 2022 Remarks, Applicant argues that since the claims are directed to an “improved process” they are patent eligible because discounts are continuously revised thus they continuously reward the buyer.  However, the continuously revising discounts and providing rewards as claimed are an abstract idea without significantly more.  The Applicant does not explain why such features would either not be abstract or would amount to significantly more than the abstract idea as set forth in Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III. Therefore, the argument is unpersuasive.
On pages 14-15 of the January 2022 Remarks, Applicant argues that the claims “are directed toward a type of data structure designed to improve the way data is stored, received, and processed.”  The Examiner respectfully disagrees because one having ordinary skill in the art at the time the invention was made would understand that the claims (as well as the specification) do not contemplate improving data storage, transmission or processing.  There is not a “specific type of data structure” recited by the claims and the signing of an application, the authorization of release of information, and the conducting of “a paperless transaction,” even when combined Enfish are not persuasive.  As noted by Applicant, Enfish is uniquely directed to a solution in the software arts, and the Examiner finds that the instant application is not directed to a solution for software since general purpose computers were able to process such data in the manner claimed.  Therefore, the argument is unpersuasive.
On page 15 of the January 2022 Remarks, Applicant argues that the alleged novelty of the claims “were not technically available with computer technology existing on or about May 26, 2011.”  The Examiner respectfully disagrees and is of the position that at that time a general purpose computer could carry out the steps of the claim, or alternatively, the steps of the claim such as the signing of an application, the authorization of release of information, and the conducting of “a paperless transaction,” could be carried out manually without the use of computers.  Furthermore, novelty and non-obviousness have no bearing on whether a claim recites an abstract idea. The Federal Circuit has made this clear in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (“We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.”). 
On pages 16-18 of the January 2022 Remarks, Applicant argues that the claims are directed to a “specific implementation of a solution to a problem in the software arts,” and thus are not directed to an abstract idea’ comparing the claims to Enfish.  The Examiner respectfully disagrees.  The Examiner finds that the claims do not call for any unordinary devices, databases, or programming algorithms for storing the aforementioned data.  The Examiner also does not 
On page 19 of the January 2022 Remarks, Applicant argues “[i]t is respectfully submitted that claims 1, 3-6 and 14 are not "certain methods of organizing human activity" as set forth by the Examiner.”  However, Applicant merely restates the claim elements in the context of the specification without providing reasons why the claimed features would not constitute a method of organizing human activity.  Therefore, the argument is unpersuasive.
On pages 20-21 of the January 2022 Remarks, Applicant argues that as in Enfish, the data structure of the instant claims improves the way data is stored and retrieved from memory.  The Examiner does not agree that the storing and retrieving of data from memory recited in the claims, would require any special technology outside of the scope of which was available at the time the invention was made.  The Examiner also does not find that the specification or the claims describe any improvement in the way computers normally store and retrieve information.  Therefore, the argument is unpersuasive.
On pages 21-22 of the January 2022 Remarks, Applicant argues that the additional limitations integrate the abstract idea into a practical application of the abstract idea.  However, the argument is unpersuasive because as noted above, and as noted in the respective rejection:
The claims recite the additional elements/limitations performed by a computer such as collecting and storing certain data (biometric scan data, and pre-negotiated 
The requirement to execute the claimed steps/functions using a “computer” or a “database” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of the biometric data being “biometric scan data” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed “extra-solution” because scanning the biometric data is tangential and incidental to the primary process of the claim. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a 
On pages 21-24 of the January 2022 Remarks, Applicant argues that the claims integrate the abstract idea into a practical application of the abstract idea arguing that the limitations based on generating a purchase pattern are meaningful limitations in that they can employ the information provided by the judicial exception as in Livestock.  Applicant draws comparisons in the identifying of information.  The Examiner finds the argument unpersuasive because the tracking and generating of the purchase pattern is recited at a high level of generality and the identifying of a Tradesman occurring in the claims is not comparable to that in Livestock; therefore, it does not impose a meaningful limit on the abstract idea.
On pages 26-27 of the January 2022 Remarks, Applicant argues that the claims require that the Tradesman must remember and provide the unique I.D.# and that Lapsley teaches that payors no longer need to remember PINs.  The Examiner respectfully disagrees.  The claims do not require that any person remember anything.  Furthermore, Lapsley discloses payors furnishing PINs during transactions ([0168]).  Lapsley also discloses actuating said immediate recognition of said Tradesman (“[p]arty identification occurs…provide rapid identification” [0114], “identify individuals more rapidly,” [0131]) as having said professional status (“the payor can be a representative of a business entity that has permission to access the business entity's credit/debit accounts to purchase items on the network” [0187])([0168]).  Furthermore, Newmark discloses immediate recognition of said Tradesman as having said professional status (“provides the ability for a jobber or wholesaler/supplier to immediately recognize the purchaser as a professional in the trade field,” [0032]). Therefore, the argument is unpersuasive.
On pages 28-29 of the January 2022 Remarks, Applicant argues that the combination of references do not disclose the limitations of the claims indicates the perceived advantages of the disclosed system.  Furthermore, Applicant alleges that the combination of references would require “substantial reconstruction and redesign of the Lapsley reference.”  However, Applicant does not explain why it is considered that the combination of references would require “substantial reconstruction and redesign of the Lapsley reference.”  The Examiner respectfully disagrees as noted in the respective rejection.  As such, the arguments are unpersuasive.

Conclusion
Applicant's amendment filed on January 28, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621     
February 12, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.
        2 See Flook, 437 U.S. at 594; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). But see Examples 3 (AI-3: digital image processing) and 25 (rubber manufacturing).
        3 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI-4: global positioning system).
        4 See Content Extraction, 776 F.3d at 1358 (optical character recognition).
        5 See Alice Corp., 134 S. Ct. at 2359 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716 (updating an activity log).
        6 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.
        7 See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the  routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).